I N         T H E    C O U R T      O F      A P P E A L S       A T   N A S H V I L L E

                                                                                                                                   FILED
                                                                                                                                        July 14, 1999
S T A T E O F T E N N E S S E E e x r e l . ,                                                )       C / A N o . 0 1 A 0 1 - 9 9 0 1 - C V - 0 0 0 5 2
                                                                                                                             Cecil Crowson, Jr.
C Y N T H I A A R L E N E M A S S E N G A L E ,                                              )       M A R I O N C I R C U I T
                                                                                                                          Appellate Court Clerk
                                                                                             )       N o . 1 2 0 6 7
P. l a i n t i f f - A p p e l l a n t                                        )
                                                                                             )
                    v .                                                                      )
                                                                                             )
J E R R Y           C L E V E L A N D              M A S S E N G A L E ,                     )
                                                                                             )
                D e f e n d a n t - A p p e l l e e                                           )




A P P E A L E D             F R O M         T H E         C I R C U I T       C O U R T      O F     M A R I O N     C O U N T Y

T H E         H O N O R A B L E             T H O M A S          W .   G R A H A M ,         J U D G E


P a u l G . S u m m e r s
A T T O R N E Y G E N E R A L                        &      R E P O R T E R

T   a   m   m y     L . K       e   n   n e d y
A   S   S   I S T   A N T       A   T   T O R N E    Y G E N E R A L
4   2   5     5 t   h A v       e   n   u e , N      o r t h
S   e   c   o n d     F l o     o   r   , C o r      d e l l H u l l            B u i l d i n g
N   a   s   h v i   l l e ,         T   N 3 7 2      4 3

                A t t o r n e y s             f o r         P l a i n t i f f - A p p e l l a n t


G e a r y P . D i l l o n , J r .
P . O . B o x 1 3 0
W h i t w e l l , T N   3 7 3 9 7

                A t t o r n e y             f o r         D e f e n d a n t - A p p e l l e e



                                                                              V A C A T E D        A N D     R E M A N D E D

                                                                              H o u s t o n        M .     G o d d a r d ,     P r e s i d i n g   J u d g e


C O N C U R :

F R A N K S ,             J .
S U S A N O ,             J .
                                                                                                     O          P          I     N         I           O          N




                                                                                                                                                                                                        Goddard, P.J.




                                   T h i s              i s                a n       a p p e a l                f r o m              a         c o u r t                      o r d e r                 t o             r e d u c e                           c h i l d

s u p p o r t .                    T h e            T r i a l                    C o u r t           g r a n t e d                         J e r r y                      M a s s e n g a l e ,                                  t h e

D e f e n d a n t - A p p e l l e e ,                                            a       r e d u c t i o n                       i n           h i s                  c h i l d                  s u p p o r t                        o b l i g a t i o n

f r o m               $ 1 5 0      p e r            w e e k                  t o         $ 1 1 7             p e r             w e e k .                          T h e            S t a t e                    o f        T e n n e s s e e ,                               t h e

P l a i n t i f f - A p p e l l a n t                                            p r e s e n t s                    f o r            o u r                  c o n s i d e r a t i o n                                      t h e                  f o l l o w i n g
                          1
i s s u e :



                                                                                 W   h   e   t h e   r         t h e             t r i         a l            c       o   u   r t            e   r   r e d
                                                        i      n           m o   d   i   f   y i n   g         c u r r           e n t           c          h i       l   d     s        u   p   p   o r t
                                                        d      o       w   n w   a   r   d     w h   e       r e t h             e   v         a r          i a       n   c   e          b   e   t   w e e n
                                                        t      h       e     a   m   o   u   n t     o       f s u p             p o r         t            u n       d   e   r          t   h   e
                                                        T      e       n   n e   s   s   e   e C     h       i l d S             u p p         o r          t         G   u   i d        e   l   i   n e s
                                                        a      n       d     t   h   e       c u r   r       e n t o             r d e         r            o f           s   u p        p   o   r   t
                                                        r      e       s   u l   t   e   d     f r   o       m a p               r e v         i o          u s       l   y     o        r   d   e   r e d
                                                        d      e       v   i a   t   i   o   n ,     a       n d t h             e   p         r o          p o       n   e   n t            o   f     t h e
                                                        m      o       d   i f   i   c   a   t i o   n         f a i l           e d           t o            p       r   o   v e            b   y     a
                                                        p      r       e   p o   n   d   e   r a n   c       e o f               t h e           e          v i       d   e   n c        e       t   h a t
                                                        t      h       e     c   i   r   c   u m s   t       a n c e s             w h         i c          h         c   a   u s        e d         t h e
                                                        d      e       v   i a   t   i   o   n h     a       d c h a             n g e         d .




                                   T h e            p a r t i e s                        m a r r i e d                     o n       A u g u s t                          2 6 ,              1 9 8 2 ,                  a n d            t w o

c h i l d r e n                  w e r e            b o r n                  o f         t h e       m a r r i a g e .                                            O n         N o v e m b e r                           2 0 ,            1 9 9 6 ,                   t h e

p a r t i e s                  w e r e           g r a n t e d                       a       d i v o r c e .                         T h e                  M a r i t a l                        D i s s o l u t i o n


                      1
                          M r . M a    s s     e n g    a l        e       c o   n t e n d s i           n       h i   s       b r   i e f                 t h    a t       t h     e       S t a t     e         d     o e s         n o     t         h     a v e a n
i   n   t   e r   e   s    t i n t      h e       r e    s o           l u t i    o n o f t h                i s c         a s e .             A   l        t h    o u    g h           t h e S t           a   t e        d o    e    s          n   o t        e x p l a i n
t   h   e     b   a   s    i s f o r       i    t s      s t           a n d i    n g t o s e                e k M         r s .         M a   s   s        e n    g a    l e '         s c h i l           d       s    u p p    o    r t        ,       t    h e r e c o r d
i   n   d   i c   a   t    e s t h a    t       M r s    .             M a s s    e n g a l e i              s a           r e c i       p i   e   n        t      o f       A i        d t o F             a   m i      l i e    s       w       i   t h
D   e   p   e n   d   e    n t C h i    l d     r e n    .               T h e    r e f o r e ,              M r s .         M a s       s e   n   g        a l    e      w o u         l d b e             r   e q      u i r    e    d          t   o        a s s i g n
h   e   r     r   i   g    h t s t o       s    u p p    o r           t f r      o m t h i r d                p a r       t i e s         t   o            t h    e      S t a         t e .       S       e   e        T e n    n    .          C   o d      e A n n .        §
7   1   -   3 -   1   2    4 .

                                                                                                                                 2
A g r e e m e n t         p r o v i d e s         f o r       M r .     M a s s e n g a l e ' s             p a y m e n t       o f     $ 1 5 0       p e r     w e e k

i n     c h i l d       s u p p o r t .



                          A l t h o u g h         t h e       M D A     s t a t e s       t h a t       i t       " c o n s t i t u t e s           t h e     e n t i r e

u n d e r s t a n d i n g           o f       t h e     p a r t i e s , "         M r .       M a s s e n g a l e           c o n t e n d s         t h a t     h e

a n d     M r s .       M a s s e n g a l e           h a d     a g r e e d       t h a t       h i s       c h i l d       s u p p o r t       o b l i g a t i o n

w o u l d       b e     r e d u c e d         o n c e     t h e       m a r i t a l       d e b t       h a d       b e e n     p a i d .           A c c o r d i n g

t o     t h e     M D A ,       M r s .       M a s s e n g a l e         a g r e e d         t o     a s s u m e       " p a y m e n t         o f     a l l

m a r i t a l         d e b t     i n c u r r e d         p r i o r       t o     J u n e       1 ,     1 9 9 6 . "           D e s p i t e         t h e

a r g u m e n t s         o f     b o t h       p a r t i e s ,         t h e     M D A ,       h o w e v e r ,         d o e s       n o t     i n d i c a t e

t h a t     t h e       a m o u n t       o f     c h i l d       s u p p o r t         a w a r d e d         i s     b a s e d       o n     M r s .

M a s s e n g a l e ' s           a s s u m p t i o n           o f     t h e     m a r i t a l         d e b t       o r     t h a t       t h e     p a r t i e s

h a d     a n y       a g r e e m e n t         t h a t       t h e     a m o u n t       w o u l d         b e     r e d u c e d       o n c e       t h e

m a r i t a l         d e b t     h a d       b e e n     s a t i s f i e d .




                          I n     i t s       b r i e f ,       t h e     S t a t e       c o n c e d e s           t h a t     M r .       M a s s e n g a l e ' s

c h i l d       s u p p o r t       o b l i g a t i o n           o f     $ 1 5 0       p e r       w e e k       e x c e e d s       t h e     a m o u n t

r e q u i r e d         b y     t h e     T e n n e s s e e           C h i l d     S u p p o r t           G u i d e l i n e s .             A t     t h e     t i m e

o f     t h e     d i v o r c e         i n     1 9 9 6 ,       t h e     S t a t e       c o n t e n d s           t h a t     M r .       M a s s e n g a l e ' s

s u p p o r t         o b l i g a t i o n         f o r       t w o     c h i l d r e n         " m a y       h a v e       b e e n     a p p r o x i m a t e l y

$ 4 9 0 . 0 0         p e r     m o n t h . "




                          M r .     M a s s e n g a l e           m a d e       o n e     o r       t w o     p a r t i a l         p a y m e n t s         d u r i n g

J a n u a r y         1 9 9 8     a n d       a p p a r e n t l y         s t o p p e d         m a k i n g         a n y     p a y m e n t s

t h e r e a f t e r .             M r .       M a s s e n g a l e ,         w h o       i s     e m p l o y e d         b y     a     c o n c r e t e

                                                                                    3
m a c h i n e        c o m p a n y ,         i s     o f t e n         u n a b l e         t o     w o r k     f o r t y         h o u r s       p e r       w e e k

b e c a u s e        h i s       w o r k     i s     d e p e n d e n t           o n       o u t s i d e       w o r k i n g           c o n d i t i o n s .

A l t h o u g h        t h e       n u m b e r       o f     h o u r s         h e     w o r k s       e a c h       w e e k       v a r i e s ,         h e

a v e r a g e s        a p p r o x i m a t e l y             t h i r t y         h o u r s         p e r     w e e k .




                           O n     J u l y     2 7 ,       1 9 9 8 ,       t h e       S t a t e       f i l e d         a     p e t i t i o n         f o r     c i v i l

c o n t e m p t        a g a i n s t         M r .       M a s s e n g a l e           a n d       a s s e r t e d           t h a t     M r .       M a s s e n g a l e

h a d     " f a i l e d          a n d     r e f u s e d         t o     p a y       a s     o r d e r e d         a n d       [ w a s ]     i n       a r r e a r s

$ 2 , 4 9 5 . 0 0          a s     o f     J u l y       1 4 ,     1 9 9 8       a n d       [ w a s ]       i n     w i l l f u l         c o n t e m p t         o f

C o u r t . "          O n       A u g u s t       2 0 ,     1 9 9 8 ,         R e f e r e e         G a r y       L e e c h       h e a r d         t h e

p e t i t i o n        f o r       c i v i l       c o n t e m p t .             H e       f o u n d       t h a t       M r .     M a s s e n g a l e           w a s     i n

a r r e a r s        i n     h i s       c h i l d       s u p p o r t         f o r       $ 3 , 3 9 5       a n d       f o u n d       M r .       M a s s e n g a l e

i n     c o n t e m p t .            H e     s e n t e n c e d           h i m       t o     9 0     d a y s       i n       j a i l ,     b u t       s t a y e d       t h e

s e n t e n c e        u p o n       t h e     c o n d i t i o n           t h a t         M r .     M a s s e n g a l e           c o m p l y         w i t h     a
                                                                   2
c e r t a i n        p a y m e n t         s c h e d u l e .




                           M r .     M a s s e n g a l e           r e t a i n e d           c o u n s e l         a n d       f i l e d     a       c o m p l a i n t

t o     m o d i f y        d e c r e e .           O n     O c t o b e r         9 ,       1 9 9 8     h i s       c o m p l a i n t         w a s       h e a r d

b e f o r e        t h e     T r i a l       C o u r t .               T h e     T r i a l         C o u r t       a f f i r m e d         t h e       r e f e r e e ' s

f i n d i n g s        w i t h       t h e     e x c e p t i o n           o f       M r .       M a s s e n g a l e ' s           c h i l d         s u p p o r t

o b l i g a t i o n .              T h e     T r i a l       C o u r t         r e d u c e d         h i s     s u p p o r t           o b l i g a t i o n         f r o m

$ 1 5 0     p e r      w e e k       t o     $ 1 1 7       p e r       w e e k       a n d       a w a r d e d       t h e       S t a t e       a     j u d g m e n t



            2
              M   r . M a s s e n g      a l e w a s t o m a k e a p u r g e p a y m e n t o f $ 5 0 0 i n a d d i t i o n t o t h e
c l e r k ' s      f e e o f 5 %          o n o r b e f o r e D e c e m b e r 1 5 , 1 9 9 8 .       A l s o , h e w a s t o m a k e a l l
c u r r e n t      c h i l d s u p p      o r t p a y m e n t s a n d a r r e a r a g e p a y m e n t s b e t w e e n A u g u s t 2 0 , 1 9 9 8
a n d D e c e      m b e r 1 5 , 1        9 9 8 .

                                                                                       4
f o r     a r r e a r a g e s         i n       t h e       a m o u n t           o f       $ 3 , 5 1 7 . 0 5           t h r o u g h           O c t o b e r         9 ,

1 9 9 8 .       I n     c a l c u l a t i n g               t h i s       a m o u n t ,             t h e       T r i a l         C o u r t       u s e d       t h e

r e d u c e d       a m o u n t       o f       $ 1 1 7         f o r     t h e         t i m e         f o l l o w i n g           M r .       M a s s e n g a l e ' s

A u g u s t     1 9 9 8     f i l i n g           o f       h i s       c o m p l a i n t               t o     m o d i f y         d e c r e e .




                        T h e     S t a t e         a r g u e s           t h a t           t h e       T r i a l       C o u r t         e r r e d       b y     g r a n t i n g

a   r e d u c t i o n       i n       M r .       M a s s e n g a l e ' s                   c h i l d         s u p p o r t         o b l i g a t i o n           b e c a u s e

M r .     M a s s e n g a l e         d i d       n o t         s h o w       b y       a       p r e p o n d e r a n c e             o f       t h e     e v i d e n c e

t h a t     t h e     c i r c u m s t a n c e s                 c a u s i n g           t h e       c o u r t - o r d e r e d               d e v i a t i o n           f r o m

t h e     C h i l d     S u p p o r t           G u i d e l i n e s               h a d         n o t       c h a n g e d .           T h e       S t a t e       c i t e s

T e n n e s s e e       C o d e       A n n o t a t e d             §     3 6 - 5 - 1 0 1               f o r       s u p p o r t         o f     i t s     a r g u m e n t :



                                      I   n     c a s   e   s     i n v   o   lv i n        g c h       i   l d     s u p   p   o r t ,
                                      u   p   o n a     p   p   l i c a   t   io n          o f e       i   t h e   r p     a   r t y ,
                                      t   h   e c o     u   r   t s h     a   ll d          e c r e     e     a n     i n   c   r e a s e
                                      o   r     d e c   r   e   a s e     o   f  s u        c h a       l   l o w   a n c   e     w h e n
                                      t   h   e r e     i   s     f o u   n   d  t o          b e       a     s i   g n i   f   i c a n t
                                      v   a   r i a n   c   e   , a s         de f i        n e d       i   n t     h e     c   h i l d
                                      s   u   p p o r   t       g u i d   e   li n e        s e s       t   a b l   i s h   e   d b y
                                      s   u   b s e c   t   i   o n (     e   ), b          e t w e     e   n t     h e
                                      g   u   i d e l   i   n   e s a     n   d  t h        e a m       o   u n t     o f
                                      s   u   p p o r   t       c u r r   e   nt l y          o r d     e   r e d     u n   l e s s
                                      t   h   e v a     r   i   a n c e       ha s          r e s u     l   t e d     f r   o m a
                                      p   r   e v i o   u   s   l y c     o   ur t -        o r d e     r   e d     d e v   i a t i o n
                                      f   r   o m t     h   e     g u i   d   el i n        e s a       n   d t     h e
                                      c   i   r c u m   s   t   a n c e   s    w h i        c h c       a   u s e   d t     h e
                                      d   e   v i a t   i   o   n h a     v   e n o         t c h       a   n g e   d .




                        T h e     S t a t e         a r g u e s           t h a t           " b e c a u s e           t h e       c u r r e n t         v a r i a n c e

r e s u l t e d       f r o m     a       p r e v i o u s l y             c o u r t - o r d e r e d                   d e v i a t i o n ,           T e n n .         C o d e

A n n .     §   3 6 - 5 - 1 0 1           ( a ) ( 1 )           r e q u i r e s             t h a t         f o r     M r .       M a s s e n g a l e           t o     b e

e n t i t l e d       t o   a     d o w n w a r d               m o d i f i c a t i o n                 h e     m u s t         s h o w     a     c h a n g e         o f


                                                                                            5
c i r c u m s t a n c e             s i n c e       t h e     e n t r y       o f     s a i d       c o u r t - o r d e r e d             d e v i a t i o n . "

T h e     S t a t e       a r g u e s         t h a t       M r .     M a s s e n g a l e ,           w h o       w a s     r e p r e s e n t e d           b y

c o u n s e l       a t       t h e       t i m e     o f     h i s     d i v o r c e ,         e n t e r e d           i n t o       t h e     M D A     k n o w i n g

t h a t     h e     w a s       t o       p a y     s u p p o r t       i n     e x c e s s         o f     t h e       r e q u i r e d         a m o u n t       u n d e r

t h e     C h i l d       S u p p o r t           G u i d e l i n e s .               T h e     S t a t e         m a i n t a i n s           t h a t     M r .

M a s s e n g a l e           d i d       n o t     s h o w     b y     a     p r e p o n d e r a n c e             o f     t h e       e v i d e n c e         t h a t   a

c h a n g e       o f     c i r c u m s t a n c e s             e x i s t e d         t o     w a r r a n t         a     d o w n w a r d

m o d i f i c a t i o n             o f     t h e     c h i l d       s u p p o r t         o b l i g a t i o n .




                              F u r t h e r m o r e ,           t h e       S t a t e       a r g u e s         t h a t     t h e       r e a s o n s

p r o v i d e d         b y     t h e       T r i a l       C o u r t       f o r     t h e     d o w n w a r d           m o d i f i c a t i o n           w e r e

n o t     t h e     t y p e s         o f     c h a n g e s         w a r r a n t i n g         a     d o w n w a r d         m o d i f i c a t i o n :               t h e

c o s t     o f     l i v i n g           h a d     i n c r e a s e d ,         M r .       M a s s e n g a l e           m i g h t       h a v e       a n o t h e r

f a m i l y ,       M r .       M a s s e n g a l e           w a s     r e q u i r e d         t o       p u r c h a s e         a     n e w     c a r ,       o r   t h e

C o u r t     t h o u g h t           t h a t       M r .     M a s s e n g a l e           h a d     b e e n       p a y i n g         a b o v e       t h e

g u i d e l i n e s           f o r       l o n g     e n o u g h .




                          M r .       M a s s e n g a l e           a r g u e s       t h a t       t h e       T r i a l     C o u r t         p r o p e r l y

o r d e r e d       a     r e d u c t i o n           i n     h i s     c h i l d         s u p p o r t         o b l i g a t i o n .             H e     a s s e r t s

t h a t     t h e r e         i s     n o     j u s t i f i c a t i o n             f o r     t h e       p a y m e n t s         t o     e x c e e d       t h e

g u i d e l i n e s           o t h e r       t h a n       t h a t     h i s       e x - w i f e         w a s     t o     p a y       t h e     m a r i t a l

d e b t     o f     t h e       p a r t i e s         a n d     t h a t       f a i l u r e         t o     r e d u c e       t h e       p a y m e n t s         a f t e r

t h e     d e b t       h a d       b e e n       p a i d     w o u l d       b e     u n f a i r         t o     h i m .




                                                                                      6
                            M r .     M a s s e n g a l e               n o t e s           t h a t       a t       t h e         t i m e       o f     h i s       d i v o r c e ,

h e     w a s     l i v i n g         w i t h         h i s       m o t h e r .               W h i l e         l i v i n g             w i t h       h e r ,       h e     p a i d       n o

r e n t ,       u t i l i t i e s ,             o r     f o o d         b u t       h a d         o n l y       o n e         r o o m .           W h e n       h i s

c h i l d r e n         v i s i t e d ,           t h e y         h a d       t o       s l e e p         o n       t h e         f l o o r .           L a t e r ,         h e     h a d

a n     o p p o r t u n i t y             t o     p u r c h a s e             a     h o m e         f o r       a       m o n t h l y           p a y m e n t         o f       $ 3 6 0 ,

w h i c h       w a s       l e s s       t h a n       h i s       r e n t         p a y m e n t           o f         $ 1 0 0         p e r     w e e k .           H e

m a i n t a i n s           t h a t       t h e       e x p e n s e s             o f       p u r c h a s i n g               a     h o m e       i n       a d d i t i o n         t o

h i s     n e e d       t o     p u r c h a s e             a     v e h i c l e             f o r       t r a n s p o r t a t i o n                   t o     w o r k       e a c h

d a y     a m o u n t e d           t o     a     c h a n g e           i n       c i r c u m s t a n c e s .                       M r .       M a s s e n g a l e

c o n t e n d s         t h a t       h i s       p u r c h a s e             o f       a     h o m e       w a s         i n       t h e       b e s t       i n t e r e s t         o f

h i s     c h i l d r e n           a n d       t h a t         f a i r n e s s             d i c t a t e s             h e       b e     a l l o w e d         t o       p r o v i d e

s u i t a b l e         h o u s i n g           f o r       h i s       c h i l d r e n             w h e n         t h e y         v i s i t         w i t h       h i m .




                            P u r s u a n t           t o       R u l e       1 3 ( d )           o f     t h e         T e n n e s s e e             R u l e s       o f

A p p e l l a t e           P r o c e d u r e ,             w e     r e v i e w             f i n d i n g s             o f       f a c t       b y     t h e       T r i a l

C o u r t       d e     n o v o       u p o n         t h e       r e c o r d           o f       t h e     t r i a l             c o u r t       w i t h       a

p r e s u m p t i o n           o f       t h e       c o r r e c t n e s s                 o f     t h e       f i n d i n g ,             u n l e s s         t h e

p r e p o n d e r a n c e             o f       t h e       e v i d e n c e             i s       o t h e r w i s e .




                            T h e     C h i l d         S u p p o r t             G u i d e l i n e s               r e q u i r e           t h e       o b l i g o r           w i t h

t w o     c h i l d r e n ,           s u c h         a s       M r .     M a s s e n g a l e ,                 t o       p a y         3 2 %     o f       h i s     " n e t

i n c o m e "         a s     d e f i n e d           i n       t h e     g u i d e l i n e s .                     S e e         T e n n .       C o m p .         R .     &     R e g s .

1 2 4 0 - 2 - 4 - . 0 3 ( 5 ) .                   T r i a l         c o u r t s             a r e       r e q u i r e d             t o     m o d i f y         c h i l d

s u p p o r t         o b l i g a t i o n s             o n l y         w h e n         t h e r e         i s       a     " s i g n i f i c a n t               v a r i a n c e "

b e t w e e n         t h e     a m o u n t           o f       s u p p o r t           r e q u i r e d             b y       t h e       g u i d e l i n e s             a n d     t h e

                                                                                              7
a m o u n t       c u r r e n t l y       o r d e r e d .                 T e n n .         C o d e       A n n     §     3 6 - 5 - 1 0 1 ( a ) ( 1 ) .                   W h e n

t h e     c h i l d     s u p p o r t       o b l i g a t i o n               i s       g r e a t e r         t h a n         $ 1 0 0     p e r       m o n t h ,         t h e

g u i d e l i n e s       d e f i n e       a     " s i g n i f i c a n t                   v a r i a n c e "           a s     o n e     o f       a t     l e a s t

1 5 % .       S e e     T e n n .       C o m p .       R .       &       R e g s .         1 2 4 0 - 2 - 4 - . 0 2 ( 3 ) .




                        " T h e     c u r r e n t         g u i d e l i n e s                 r e q u i r e         t h a t         d e c i s i o n s         t o

m o d i f y       e x i s t i n g       c h i l d       s u p p o r t             o r d e r s         m u s t       b e       b a s e d       o n     a

c o m p a r i s o n       o f     t h e     a m o u n t           o f       t h e       e x i s t i n g           s u p p o r t         o b l i g a t i o n           a n d

t h e     a m o u n t     t h a t       t h e     o b l i g a t i o n               w o u l d         b e     i f       i t     w e r e       b a s e d       o n     t h e

o b l i g o r       p a r e n t ' s       c u r r e n t           i n c o m e . "             T u r n e r         v .     T u r n e r ,         9 1 9       S . W . 2 d

3 4 0 ,     3 4 4     ( T e n n .       C t .     A p p .         1 9 9 5 ) .               " A     m o d i f i c a t i o n             m u s t       b e     m a d e       i f

t h e     e x i s t i n g       s u p p o r t       o b l i g a t i o n                 v a r i e s         b y     f i f t e e n         p e r c e n t         o r       m o r e

f r o m     t h e     a m o u n t       t h a t     t h e         o b l i g a t i o n               w o u l d       b e       b a s e d       o n     t h e     o b l i g o r

p a r e n t ' s       c u r r e n t       i n c o m e . "             T u r n e r ,           9 1 9       S . W . 2 d         a t     3 4 4 .




                        I f     t h e     v a r i a n c e             e q u a l s           o r     e x c e e d s         f i f t e e n         p e r c e n t ,           o n l y

t w o     c i r c u m s t a n c e s         w a r r a n t             a     r e f u s a l           t o     d e c r e a s e           c h i l d       s u p p o r t :

( 1 )     w h e n     t h e     o b l i g o r       p a r e n t             i s     w i l l f u l l y             o r     v o l u n t a r i l y

u n e m p l o y e d       o r     u n d e r e m p l o y e d                 a n d       ( 2 )       i f     t h e       v a r i a n c e         r e s u l t s         f r o m

" a     p r e v i o u s       d e c i s i o n       o f       a       c o u r t         t o       d e v i a t e         f r o m       t h e     g u i d e l i n e s

a n d     t h e     c i r c u m s t a n c e s           w h i c h           c a u s e d           t h e     d e v i a t i o n           h a v e       n o t

c h a n g e d . "         T u r n e r ,         9 1 9     S . W . 2 d             a t       3 4 4     ( c i t i n g           T e n n .       C o m p .       R .     &

R e g s .     1 2 4 0 - 2 - 4 - . 0 2 ( 3 ) ) .




                                                                                        8
                               W e       a d d r e s s               f i r s t         M r .        M a s s e n g a l e ' s             a r g u m e n t             t h a t       h e      a n d

M r s .     M a s s e n g a l e                  h a d           a n     a g r e e m e n t                 t h a t      h i s      c h i l d      s u p p o r t

o b l i g a t i o n              w o u l d           b e         r e d u c e d            o n c e          t h e     m a r i t a l         d e b t        h a d        b e e n       p a i d .

A l t h o u g h           t h e          S t a t e             a g r e e s           w i t h        M r .      M a s s e n g a l e ' s            c o n t e n t i o n                t h a t

h e   a g r e e d              t o       p a y       m o r e           c h i l d          s u p p o r t            t h a n       r e q u i r e d          b y       t h e

g u i d e l i n e s ,                 i t      d e n i e s             t h a t         t h e r e           w a s     a n y       a g r e e m e n t           t o       r e d u c e         t h e

a m o u n t        a f t e r             M r s .       M a s s e n g a l e                   h a d         p a i d      t h e      m a r i t a l          d e b t .            T h e       M D A ,

h o w e v e r ,           d o e s            n o t     i n d i c a t e                 t h a t        M r .        M a s s e n g a l e ' s            c h i l d            s u p p o r t

o b l i g a t i o n              w o u l d           b e         g r e a t e r            i n       e x c h a n g e          f o r      M r s .       M a s s e n g a l e ' s

a s s u m p t i o n              o f         t h e     m a r i t a l                 d e b t .               T h e      M D A      s t a t e s        t h a t          i t     i s      t h e

c o m p l e t e           a g r e e m e n t                    o f     t h e         p a r t i e s .               T h e r e f o r e ,          t h e        a r g u m e n t s             p u t

f o r t h        b y      b o t h            p a r t i e s             c o n c e r n i n g                 a n y     c o l l a t e r a l          a g r e e m e n t s

b e t w e e n          t h e m           a r e       i r r e l e v a n t .




                               N e x t ,         w e           n o t e       t h a t         t h e         r e c o r d       c o n t a i n s          n u m e r o u s

r e f e r e n c e s              t o         M r .     M a s s e n g a l e ' s                      " g r o s s         p a y , "       n o t     " n e t           p a y "       w h e n

d e t e r m i n i n g                 t h e      a m o u n t             o f         h i s        c h i l d        s u p p o r t        o b l i g a t i o n .                  M r .

M a s s e n g a l e              h a s         b e e n           p a y i n g           $ 1 5 0        p e r        w e e k       w h i c h      w o u l d           b e
                                                                                             3
a p p r o x i m a t e l y                    $ 6 4 5           p e r     m o n t h .                 W e      n o t e        t h a t      i f     M r .           M a s s e n g a l e ' s

" g r o s s        p a y "            p e r      m o n t h             i n         1 9 9 6        w a s      $ 1 , 8 9 6 . 1 5          a s     t h e        S t a t e

c o n t e n d s ,              t h e n         h i s           c h i l d           s u p p o r t           o b l i g a t i o n          o f     3 2 %        a p p e a r s           t o
                                                                                                                                                                       4
h a v e     b e e n            b a s e d         o n           h i s     " g r o s s              p a y , "        n o t     h i s      " n e t       p a y . "




            3
                $ 1 5 0    X         4 . 3    w e e k s / m o n t h            =      $ 6 4 5 .

            4
              3 2 % X $ 1 , 8 9 6 . 1 5                    =       $ 6 0 6 . 7 7 ( r o u n d e d ) . M r .                      M a s s e n g a l e       h a s      b e e n     p a y i n g
a p p r o x i m a t e l y $ 6 4 5 p e r                        m o n t h i n c h i l d s u p p o r t .

                                                                                                      9
                                    I n      i t s       b r i e f ,              t h e          S t a t e                  c o n c e d e s                  t h a t       M r .     M a s s e n g a l e ' s

c h i l d             s u p p o r t             o b l i g a t i o n                 a t          t h e               t i m e               o f     t h e       d i v o r c e         " m a y          h a v e

b e e n          a p p r o x i m a t e l y                          $ 4 9 0 . 0 0           p e r              m o n t h . "                       A s s u m i n g           t h a t       t h e          $ 4 9 0

a m o u n t                 i s     c o r r e c t              a s        t h e     S t a t e                  m a i n t a i n s ,                         t h e     c u r r e n t         o r d e r             f o r
                                                                                                                                                                                                      5
$ 1 5 0          p e r            w e e k       i n      c h i l d            s u p p o r t                    w o u l d                   b e     g r e a t e r           t h a n       1 5 % .                 B a s e d

o n        t h e            C h i l d        S u p p o r t                G u i d e l i n e s ,                        t h e               o b l i g o r           i s     e n t i t l e d            t o        a

r e d u c t i o n                   i n      h i s       s u p p o r t              o b l i g a t i o n                                u n l e s s           t h e       c u r r e n t         v a r i a n c e

i s        t h e            r e s u l t         o f      t h e            o b l i g o r ' s                    v o l u n t a r y                         u n e m p l o y m e n t           o r

u n d e r e m p l o y m e n t                          o r          i s     d u e        t o           a       p r e v i o u s                     d e c i s i o n           t o     d e v i a t e               f r o m

t h e          g u i d e l i n e s .                      S e e           T e n n .         C o m p .                  R .             &     R e g s .         1 2 4 0 - 2 - 4 - . 0 2 ( 3 ) .




                                    T h e       S t a t e             a r g u e s           t h a t                  M r .             M a s s e n g a l e               h a s     n o t       s h o w n             a

c h a n g e                 o f     c i r c u m s t a n c e s                     t o       t h e              p r e v i o u s                     c o u r t - o r d e r e d               d e v i a t i o n

f r o m          t h e            C h i l d        S u p p o r t              G u i d e l i n e s ,                               a n d          t h u s ,         h e     i s     n o t       e n t i t l e d

t o        a     d o w n w a r d                m o d i f i c a t i o n                     i n            h i s            c h i l d              s u p p o r t           o b l i g a t i o n .                     W e

d i s a g r e e .                          T h e       S t a t e ' s              a r g u m e n t                      a s s u m e s                     t h a t     t h e r e       a r e         w r i t t e n

f i n d i n g s                   i n      t h e       r e c o r d            e x p l a i n i n g                           w h y            M r .         M a s s e n g a l e ' s             c h i l d

s u p p o r t                 o b l i g a t i o n                   d e v i a t e d              f r o m               t h e               g u i d e l i n e s             a t     t h e       o u t s e t .

T h e          r e c o r d              c o n t a i n s               n o     s u c h            e x p l a n a t i o n .                                   T h e r e f o r e ,           i t       i s

i m p o s s i b l e                     f o r      M r .            M a s s e n g a l e                    t o         a r g u e                 t h a t       t h e r e         h a s     b e e n           a

c h a n g e                 o f     c i r c u m s t a n c e s                     u n d e r                T e n n e s s e e                       C o d e         A n n o t a t e d           §      3 6 - 5 - 1 0 1

a s        t h e            S t a t e        c o n t e n d s ,                u n l e s s                  t h e r e                   a r e       f i r s t         w r i t t e n         f i n d i n g s

e x p l a i n i n g                     w h y      h i s            c h i l d       s u p p o r t                      o b l i g a t i o n                     d e v i a t e d           f r o m          t h e


                 5
                     W e       d o      n o t a c c     e p    t       t h e S t a      t e '     s       a   m o    u n    t         o f $ 4      9 0   p e r m o       n t h a s t h e             c o r   r e     c t
a   m   o u n t       t h    a t M       r . M a s s     e n       g a l e w o u l       d b          e o      b l    i g       a t    e d t o       p a y u n d e        r t h e C h i l          d S u      p p     o r t
G   u   i d e l i     n e    s .         W e u s e       t h       i s a m o u n t         s i        m p l    y      t o         i    n d i c a   t e w h a t t          h e d e v i a t i        o n f      r o     m t h e
g   u   i d e l i     n e    s w o       u l d b e       i f         $ 4 9 0 w e r       e t          h e      c o    r r       e c    t a m o     u n t a s t h          e S t a t e c o          n t e n    d s     .
T   h   e p e r       c e    n t a g     e o f d e       v i       a t i o n b e t       w e e        n $      4 9    0         p e    r m o n     t h a n d $ 6          4 5 p e r m o n          t h i      s       2 3 % .

                                                                                                                 1 0
C h i l d     S u p p o r t       G u i d e l i n e s           i n i t i a l l y .                   F u r t h e r m o r e ,           t h e       r e c o r d

c o n t a i n s       n o     e v i d e n c e         t h a t       M r .       M a s s e n g a l e             i s     u n e m p l o y e d           o r

u n d e r e m p l o y e d .




                        N o t w i t h s t a n d i n g               o u r       e x p l a n a t i o n             o f     t h e     i n f o r m a t i o n           t h a t

i s     c o n t a i n e d       i n     t h e     r e c o r d ,           w e     a r e         u n a b l e       t o     d e t e r m i n e           w h e t h e r       a

s i g n i f i c a n t         v a r i a n c e         e x i s t s         b e c a u s e             t h e     r e c o r d       d o e s       n o t     c o n t a i n

s p e c i f i c a l l y         h o w     t h e       T r i a l       C o u r t             a r r i v e d       a t     t h e     $ 1 1 7         a m o u n t .       T h e

r e c o r d     i s     u n c l e a r         w h e t h e r         t h e       $ 1 1 7         a m o u n t       i s     b a s e d         o n     M r .

M a s s e n g a l e ' s         p r e s e n t         n e t     i n c o m e .                 W i t h o u t       a l l     t h e       n e c e s s a r y

i n f o r m a t i o n ,         w e     c a n n o t         d e t e r m i n e               w h e t h e r       a t     l e a s t       a     1 5 %     v a r i a n c e

e x i s t s     b e t w e e n         t h e     a m o u n t         o f     M r .           M a s s e n g a l e ' s         c u r r e n t           c h i l d

s u p p o r t     o b l i g a t i o n           a n d       t h e     a m o u n t             o f     h i s     o b l i g a t i o n           b a s e d       o n   h i s

p r e s e n t     i n c o m e .




                        T h e r e f o r e ,           o n     r e m a n d         t h e         T r i a l       C o u r t       s h o u l d         e i t h e r     s e t

M r .     M a s s e n g a l e ' s         c h i l d         s u p p o r t         i n         a c c o r d a n c e         w i t h       t h e       C h i l d

S u p p o r t     G u i d e l i n e s           o r     e x p l a i n           i n         w r i t i n g       w h y     t h e     a p p l i c a t i o n           o f

t h e     g u i d e l i n e s         w o u l d       b e     u n j u s t         o r         i n a p p r o p r i a t e           p u r s u a n t           t o

T e n n e s s e e       C o d e       A n n o t a t e d         §     3 6 - 5 - 1 0 1 ( e ) ( 1 ) .




                        I n     l i g h t       o f     o u r       d i s c u s s i o n               r e g a r d i n g         M r .       M a s s e n g a l e ' s

c h i l d     s u p p o r t       o b l i g a t i o n ,             t h e       a m o u n t           o f     a r r e a r a g e         a l s o       n e e d s     t o

b e     a d d r e s s e d       b y     t h e     T r i a l         C o u r t          a f t e r        d e t e r m i n i n g           t h e       p r o p e r

                                                                                      1 1
a m o u n t       o f     M r .     M a s s e n g a l e ' s         c h i l d         s u p p o r t     o b l i g a t i o n .           W e     d o   a g r e e

w i t h     t h e       T r i a l     C o u r t     t h a t     i f     M r .         M a s s e n g a l e ' s       c h i l d     s u p p o r t

o b l i g a t i o n         i s     r e d u c e d ,     t h e       r e d u c t i o n         s h o u l d     c o m m e n c e         f r o m     t h e

t i m e     h e     f i l e d       h i s     c o m p l a i n t       t o     m o d i f y       t h e     p r e v i o u s       d e c r e e .




                          F o r     t h e     f o r e g o i n g       r e a s o n s ,         t h e     o r d e r     o f     t h e     T r i a l     C o u r t

i s     v a c a t e d ,       a n d     t h e     c a s e     i s     r e m a n d e d         f o r     p r o c e e d i n g s         c o n s i s t e n t

w i t h     t h i s       o p i n i o n .         C o s t s     o f     a p p e a l         a r e     a d j u d g e d       o n e - h a l f       a g a i n s t

M r .     M a s s e n g a l e         a n d     h i s   s u r e t y         a n d       o n e - h a l f     a g a i n s t       t h e     S t a t e       o f

T e n n e s s e e .



                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                            H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                                1 2